Case 2:20-cv-09231-MCS-RAO Document 11 Filed 10/09/20 Page 1 of 2 Page ID #:52
Case 2:20-cv-09231-MCS-RAO Document 11 Filed 10/09/20 Page 2 of 2 Page ID #:53




        In responding to this Order to Show Cause, Plaintiff shall identify the amount
 of statutory damages Plaintiff seeks to recover. Plaintiff and Plaintiff’s counsel shall
 also support their responses to the Order to Show Cause with declarations, signed
 under penalty of perjury, providing all facts necessary for the Court to determine if
 they satisfy the definition of a “high-frequency litigant” as provided by California
 Civil Procedure Code sections 425.55(b)(1)–(2). Plaintiff shall file a Response to
 this Order to Show Cause within fourteen days. Failure to timely or adequately
 respond to this Order to Show Cause may, without further warning, result in the
 Court’s dismissal of the entire action without prejudice, or the Court’s declining to
 exercise supplemental jurisdiction over the Unruh Act and other state law claims, if
 any, and dismissal of any such claims pursuant to 28 U.S.C. § 1367(c).

 IT IS SO ORDERED.




  Page 2 of 2                   CIVIL MINUTES – GENERAL        Initials of Deputy Clerk SMO
